SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 333-147932 VIDAROO CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 26-1358844 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8 N. Highland Ave, Winter Garden, FL (Address of principal executive offices) (Zip code) Issuer's telephone number: (321) 293-3360 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 16, 2011 there were 66,080,196 outstanding shares of the Registrant's Common Stock, $.001 par value. 1 VIDAROO CORPORATION MARCH 31, 2-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 15 Item 4T. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4T. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 VIDAROO CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 (Unaudited) June 30, 2010 Assets Current: Cash and cash equivalents $ $ Accounts receivable Other current assets Deferred financing costs Total current assets Furniture and equipment: Computer equipment Office furniture and fixtures Less Accumulated depreciation ) ) Net furniture and equipment Intangible asset, customer list, net of accumulated amortization Other assets – deposits Total assets $ $ Liabilities and stockholders' deficit Current liabilities: Accounts payable $ $ Accrued salaries Deferred revenue Accrued interest Convertible secured promissory notes Promissory notes and notes payable Total current liabilities and total liabilities Stockholders' (deficit) equity: Common stock, $.001 par value; 100,000,000 shares authorized; 66,080,196 and 65,136,032issued and outstanding at March 31, 2011 and June 30, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders ' deficit of Vidaroo Corporation ) ) Noncontrolling Interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 VIDAROO CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Quarter Ended Quarter Ended 9 Months Ended 9 Months Ended 3/31/11 3/31/10 3/31/11 3/31/10 REVENUES $ Cost of sales ) Operating margin Operating expenses Selling, general and administrative Depreciation and amortization Stock based compensation Total expenses Loss from operations ) Interest expense ) NET LOSS ) Net loss attributable to noncontrolling interest - NET LOSS TO COMMON SHAREHOLDERS OF VIDAROO CORPORATION $ ) $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes to consolidated financial statements. 4 VIDAROO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS' DEFICIT/EQUITY (UNAUDITED) Class A Additional Common Stock Paid-In Accumulated Noncontrolling Shares Amount Capital Deficit Interest Total Balance at June 30, 2010 $ $ $ ) $ $ ) Stock based compensation cost for employees - - Common stock issued for professional services - - Net loss attributable to noncontrolling interest - Net loss - - - ) - ) Balance at March 31, 2011 $ $ $ ) $ $ ) See accompanying notes to consolidated financial statements. 5 VIDAROO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) 9 Months Ended 9 Months Ended 3/31/11 3/31/10 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation Amortization Amortization of deferred financing costs Accretion of interest expense - Accretion of accrued salaries Common stock and warrants issued for services to nonemployees Stock-based compensation Noncontrolling interest in loss of subsidiary ) (21,652 ) Net changes in: Other current assets ) Accounts receivable ) Deposits - Accrued Salaries ) Accounts payable and accrued expenses ) Accrued interest Deferred revenue (6,392 ) (11,319 ) Net CashProvided By (Used By)Operating Activities (601,537 ) Cash Flows from Investing Activities: Purchase of furniture and equipment (5,287 ) (11, 760 ) Net Cash Used By Investing Activities (5,287 ) (11,760 ) Cash Flows from Financing Activities: Proceeds from common stock issuance and option exercise - Proceeds from issuance of promissory notes Incurrence of deferred financing costs - (53,800 ) Repayments of notes payable (1,500 ) (39,864 ) Net Cash Provided By Financing Activities Net Increasein Cash and Cash Equivalents Cash and Cash Equivalents, Beginning Cash and Cash Equivalents, Ending $ $ Supplemental cash flow information: Non-cash Operating activities Issuance of common stock in exchange for forgiveness of accounts payable - Issuance of common stock in exchange for forgiveness of accrued payroll - Non-cash financing activities: Deferred financing costs incurred - Issuance of common stock in exchange for extension of maturity date of indebtedness - Non-cash financing and investing activities: Issuance of common stock in exchange for employee and related party indebtedness - Other disclosures: Interest Paid See accompanying notes to consolidated financial statements. 6 NOTE 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business Vidaroo Corporation (“Vidaroo” or the “Entity”) and its consolidated subsidiaries, E360, LLC (E360) and Media Evolutions (MEV), is a video technology company.The Entity performs professional video production, and licenses its Online Video Platform (OVP).The Entity changed its name from Gen2Media Corporation to Vidaroo effective April 26, 2010. Production services are performed both as Vidaroo and under the trade name of our subsidiary, MEV.Our capabilities include creation and support of video imagery for top line names in the entertainment business (Black Eyed Peas, Keith Urban, John Mayer…), support of video production for traditional media and corporate presentations, and in-house production of content.Vidaroo supports its ability to deliver its production engagements through its professional production studio and its custom turnkey digital playback system. The Entity’s OVP is licensed under a Software-as-a-Service (“SaaS”) model.The SaaS model allows the Entity to generate monthly recurring revenue.The OVP’s design and implementation became production ready in the year ended June 30, 2010.Also in 2010, the Entity redesigned and launched its marketing interface (http://Vidaroo.com) and initiated an affiliate program for sales distribution. The Entity has most recently updated this marketing site and added an automated interface that will allow for new clients to sign up for its software without human contact.This anticipated growth pattern for this initiative is, at the current time, impossible to predict.While the Entity cannot presently predict its growth, the initiation of the automated interface is expected to produce a highly scalable product offering. The Entity previously had a network of websites using its OVP under licensing agreements that allow for the delivery of advertising.The Entity either shared the inventory or revenue from the advertising units with its channel partners.The Entity’s channel partners consisted of content destination sites that were intended to generate revenue through the delivery of advertising.The Entity was not successful in generating adequate advertising revenue from this network. The Entity has converted this network of websites and the clients with such contracts to a paid SaaS licensing model or allowed the legacy contracts to lapse, and does not intend to pursue advertising as a future sales or growth strategy. Basis of Presentation Unaudited Interim Financial Statements The accompanying unaudited consolidated quarterly financial statements have been prepared on a basis consistent with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and pursuant to the rules of the Securities and Exchange Commission (“SEC”). In the opinion of management, the accompanying unaudited financial statements reflect all adjustments, consisting of only normal and recurring adjustments, necessary for a fair presentation of the results of operations, financial position and cash flows for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results expected for the full year or any future period. These statements should be read in conjunction with the Entity’s Annual Report on Form 10-K for the year ended June 30, 2010, as filed with the SEC on September 28, 2010 (the “2010 Annual Report”). Use of Estimates Preparing financial statements in conformity with GAAP requires management to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities as of the dates presented and the reported amounts of revenues and expenses during the reporting periods presented. Significant estimates inherent in the preparation of the accompanying consolidated financial statements include estimates of revenues and related receivables expected to be collected, valuations of intangible assets and stock-based compensation. Estimates are based on past experience and other considerations reasonable under the circumstances. Actual results may differ from these estimates. Basis of Consolidation The accompanying consolidated financial statements include the accounts and transactions of Vidaroo and its subsidiary E360 as well as MEV.Vidaroo has a 95% interest in E360, which was acquired by Vidaroo in a stock exchange.MEV is controlled by Vidaroo pursuant to a management agreement between the two companies effective July 14, 2008.The consolidation of MEV was treated as a purchase in the year ended June 30, 2009.All significant intercompany accounts and transactions are eliminated in consolidation. 7 NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition Revenue is generated from monthly subscription fees from subscribers to the OVP.Revenue is recognized ratably over the contract period for each subscriber.Revenue from production services is recognized upon completion of the client deliverable and there are no remaining significant obligations.Revenue is also generated from advertising on the Vidaroo network of websites, fees and revenue sharing associated with the use of our OVP by our channel partners, the development of micro sites for clients, and services rendered in connection with the production of video content.Revenue is recognized when services are rendered or advertising has been delivered in accordance with the terms of the agreement. Website Platform Website platform includes capitalized costs incurred during the application and infrastructure development stage.Development of the website was completed in July 2007 and has been placed in service.Website platform has an estimated useful life of 3 years and is being amortized over 36 months on a straight-time basis.The website was fully amortized as of June 30, 2010. Long-Lived Assets The Entity evaluates the recoverability of its long−lived assets, including intangibles, for possible impairment whenever events or circumstances indicate that the carrying amount of such assets may not be recoverable.If such review indicates that the carrying amount of long−lived assets is not recoverable, the carrying amount of such assets is reduced to fair value.No impairment charges were incurred during the three and nine months ended March 31, 2011 and 2010. Computer equipment and Office furniture and fixtures are recorded at cost depreciated on a straight line basis over their expected useful lives of 5 and 7 years, respectively. Minority Interest Minority interest represents the portion of E360 not owned by Vidaroo. Stock-Based Compensation The Entity provides stock based compensation to both its employees and vendors under certain circumstances.The Entity is required to measure the cost of employee service received in exchange for an award of equity instruments, including stock options, based on the grant-date fair value of the award and to recognize it as compensation expense over the period the employee is required to provide service in exchange for the award, usually the vesting period. Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes resulting from temporary differences less estimated valuation allowances.Such temporary differences result from differences in the carrying value of assets and liabilities for tax and financial reporting purposes.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to realized.Income tax expense is the tax payable or refundable for the period plus or minus change during the period in deferred tax assets and liabilities and valuation allowances. Earnings per Common share Basic earnings per common share excludes potentially dilutive securities and is computed by dividing net earnings(loss) by the weighted average number of common shares outstanding during the period.Fully diluted earnings per share are not displayed as the impact of including those shares would be anti-dilutive.For the three and nine months ended March 31, 2011 the Entity had 19,666,454 and 16,309,352, respectively, and for the three and nine months ended March 31, 2010 had 7,401,923 and 6,562,224, respectively, of potentially dilutive common shares which were not included in the calculation of diluted loss per share. 8 Financial Instruments The entity reports its financial and non-financial assets and liabilities that are re-measured and reported at fair value at each reporting period. Three levels of inputs may be used to measure fair value: ● Level 1 - Active market provides quoted prices for identical assets or liabilities; ● Level 2 - Inputs other than quoted prices included within Level 1 that are eitherdirectly or indirectly observable with market data; and ● Level 3 - Unobservable inputs that are supported by little or no market activity, therefore requiring an entity to develop its own assumptions about the assumption that market participants would use in pricing. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of March 31, 2011. The Entity uses the market approach to measure fair value for its Level 1 financial assets and liabilities. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial statements which include cash, trade receivables, borrowings, related party notes payable, accounts payable and accrued liabilities are valued using Level 1 inputs and are immediately available without market risk to principal. Fair values were assumed to approximate carrying values for these financial instruments since they are short term in nature and their carrying amounts approximate fair values or they are receivable or payable on demand. NOTE 3. RECENT ACCOUNTING STANDARDS On October1, 2009, the Entity adopted FASB ASC Topic 805 (ASC 805), “Business Combinations,” which generally requires an acquirer to recognize the identifiable assets acquired, liabilities assumed, contingent purchase consideration and any noncontrolling interest in the acquiree at fair value on the date of acquisition. It also requires an acquirer to recognize as expense most transaction and restructuring costs as incurred, rather than include such items in the cost of the acquired entity. For the Entity, ASC 805 applies prospectively to business combinations for which the acquisition date is on or after October1, 2009. The adoption of ASC 805 did not have a material impact on the Entity’s consolidated financial statements. On October1, 2009, the Entity adopted FASB ASC Topic 820-10 (ASC 820-10), “Fair Value Measurements and Disclosures,” for nonfinancial assets and liabilities that are not recognized or disclosed at fair value in the financial statements on a recurring basis. The adoption of ASC 820-10 did not have a material impact on the Entity’s consolidated financial statements. In August 2009, the FASB issued Accounting standards Update 2009-05 (ASU 2009-05), “Fair Value Measurements and Disclosures (Topic 820) – Measuring Liabilities at Fair Value,” to amend FASB ASC Topic 820, “Fair Value Measurements and Disclosures,” to provide guidance on the measurement of liabilities at fair value.The guidance provides clarification that in circumstances in which a quoted market price in an active market for an identical liability is not available, an entity is required to measure fair value using a valuation technique that uses the quoted price of an identical liability when traded as an asset or, if unavailable, quoted prices for similar liabilities or similar assets when traded as assets.If none of this information is available, an entity should use a valuation technique in accordance with existing fair valuation principles.The Entity adopted the guidance in 2009, and there was no material impact on the Entity’s consolidated financial statements or related footnotes. In June2009, the FASB issued the FASB Accounting Standards Codification (the “Codification”)and a new Hierarchy of Generally Accepted Accounting Principles which establishes only two levels of GAAP: authoritative and nonauthoritative. The Codification is now the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with GAAP, except for rules and interpretive releases of the SEC, which are additional sources of authoritative GAAP for SEC registrants. All other nongrandfathered, non-SEC accounting literature not included in the Codification will become nonauthoritative. The Codification is effective for financial statements for interim or annual reporting periods ending after September15, 2009. The Entity adopted the new guidelines and numbering system prescribed by the Codification when referring to GAAP in the third quarter of 2009. The application of the Codification did not have an impact on the Entity’s consolidated financial statements; however, all references to authoritative accounting literature will now be references in accordance with the Codification. In May 2009, the FASB issued authoritative guidance for subsequent events, now codified as FASB ASC Topic 855, “Subsequent Events,” which establishes general standards of accounting for and disclosures of events that occur after the balance sheet date but before the financial statements are issued or are available to be issued.The guidance sets forth the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements.The guidance also requires the disclosure of the date through which an entity has evaluated subsequent events and whether this date represents the date the financial statements were issued or were available to be issued.The Entity adopted this guidance in 2009 with no significant impact on the Entity’s consolidated financial statements or related footnotes. 9 In April 2009, the FASBprovided additional guidance for estimating fair value in accordance with FASB ASC Topic 820, “Fair Value Measurements and Disclosures,” when the volume and level of activity for the asset or liability have significantly decreased.This additional guidance re-emphasizes that regardless of market conditions the fair value measurement is an exit price concept and clarifies and includes additional factors to consider in determining whether there has been a significant decrease in market activity for an asset or liability. This guidance also provides additional clarification on estimating fair value when the market activity for an asset or liability has declined significantly.The scope of this guidance does not include assets and liabilities measured under quoted prices in active markets.This guidance is applied prospectively to all fair value measurements where appropriate and will be effective for interim and annual periods ending after June 15, 2009.The adoption of the provisions of this guidance did not have any material impact on the Entity’s consolidated financial statements. In April 2009, FASB issued FSP FAS 107-1 and APB 28-1, now codified in FASB ASC Topic 825-10-65, “Interim Disclosures about Fair Value of Financial Instruments,” which amends U.S. GAAP to require entities to disclose the fair value of financial instruments in all interim financial statements.The additional requirements of this guidance also require disclosure of the method(s) and significant assumptions used to estimate the fair value of those financial instruments.Previously, these disclosures were required only in annual financial statements.The additional requirements of this guidance are effective for interim reporting periods ending after June 15, 2009.The adoption of the additional requirements did not have any financial impact on the Entity’s consolidated financial statements. In April, 2009, the FASB issued ASC Topic 320-10 (ASC 320-10), “Recognition and Presentation of Other-Than-Temporary Impairments,” which provides additional guidance designed to create greater clarity and consistency in accounting for and presenting impairment losses on securities. ASC Topic 320-10 provides greater clarity to investors about the credit and noncredit components of impaired debt securities that are not expected to be sold. The measure of impairment in comprehensive income remains fair value. This statement also requires more timely disclosures and an increase in disclosures regarding expected cash flows, credit losses, and an aging of securities with unrealized losses. We adopted these statements April1, 2009 without material effect on our consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update 2010-06,“Fair Value Measurements and Disclosures (Topic 820) - Improving Disclosures about Fair Value Measurements” (ASU 2010-06), to require new disclosures related to transfers into and out of Levels 1 and 2 of the fair value hierarchy and additional disclosure requirements related to Level 3 measurements.The guidance also clarifies existing fair value measurement disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value.The additional disclosure requirements are effective for the first reporting period beginning after December 15, 2009, except for the additional disclosure requirements related to Level 3 measurements, which are effective for fiscal years beginning after December 15, 2010.The adoption of the additional requirements is not expected to have any financial impact on the Entity’s financial statements. In December 2009, the FASB issued Accounting Standards Update (ASU) 2009-17, “Consolidations (FASB ASC Topic 810) - Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” which codifies FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R). ASU 2009-17 represents a revision to former FASB Interpretation No. 46 (Revised December 2003), “Consolidation of Variable Interest Entities,” and changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance.ASU 2009-17 also requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement. A reporting entity will be required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements.ASU 2009-17 is effective at the start of a reporting entity’s first fiscal year beginning after November 15, 2009, or the Entity’s fiscal year beginning October 1, 2010. Early application is not permitted. We have not yet determined the impact, if any, which of the provisions of ASU 2009-15 may have on the Entity’s consolidated financial statements. The recent accounting standards disclosed shall be read in conjunction with the disclosures made in the Entity's Annual Report on form 10-K for the fiscal year ended June 30, 2010. NOTE 4.ACQUISITION On July 14, 2008, Vidaroo entered in a management agreement with MEV. MEV provides production services to some of thelargest names in the entertainment business.The terms of the agreement require Vidaroo to manage all the business and financial operations of MEV. In exchange for these services Vidaroo shall receive all revenues, profits and cash flows generated by MEV and shall pay all bills and obligations of MEV. Based on these terms, Vidaroo has control of MEV and therefore has treated this transaction as a purchase in the quarter ended September 30, 2008. The acquisition has been accounted for as a purchase of MEV and accordingly, the consolidated statements of operations include the results of MEV since the date of acquisition, July 14, 2008. The excess of the purchase price over the fair value of acquired assets and liabilities assumed is allocated to an intangible asset related to MEV's customer lists. 10 Thestatement of operations includes revenues and earnings incurred after the date of acquisition, July 14, 2008. On an unaudited proforma basis, had the acquisition occurred on July 1, 2008, the results for the periods presented would have been identical to those presented in the Consolidated Financial Statements, as there were no transactions during the period from July 1, 2008 to the date of acquisition, July 14, 2008. There was no cash consideration paid for this acquisition. The purchase price of $79,870 was determined by taking the difference between MEV's assets of $8,966 and its debt of $88,836 as of the date of the acquisition. NOTE 5.NOTES PAYABLE In connection with the management agreement entered into with MEV, Vidaroo became obligated for the repayment of certain notes payable currently outstanding.These notes originally consisted of a term loan and a line of credit.The notes were secured by a personal guarantee from Richard Brock, Ian McDaniel and MarkArgenti.The term loan originated on September 20, 2005 with a face value of $100,000 and required monthly payments of principal and interest over a five year period maturing on September 20, 2010 and bears interest at 6.75%.On June 30, 2009, MEV agreed to convert the outstanding balance on the line of credit to a term loan and repay it over a 15 month period maturing on September 20, 2010 with an interest rate of 6.5%.During June, 2010, Richard Brock exercised his right as guarantor on these loans and satisfied the obligation to the bank.This loan is currently a demand obligation to Richard Brock.There was $40,040 outstanding at March 31, 2011 on this obligation.A third party added $5,000 to this demand balance during the nine months ended March 31, 2011 bringing the total balance outstanding to $45,040 at March 31, 2011. NOTE 6. CONVERTIBLE SECURED PROMISSORY NOTES During the year ended June 30, 2009, the Entity issued debt instruments in the form of promissory notes (the “Notes”). The Notes carry interest at 12% and were due and payable in full at the earlier of either minimum equity financing of $1 million or one year. Interest can be received monthly or accrued and paid at maturity at the option of the holder. The Notes are secured by all assets of the Entity. The holders of the Notes have the option, but not the obligation, to convert the outstanding principal into common stock at any time under any of the following terms: A conversion price of $.25 per share; a conversion price of 30% less than price per share obtained in the next round of financing contemplated for $5 million to be completed by the Entity; a conversion price of 30% less than the price per share paid in the event of a sale of the Entity, or $0.13 per share in the event the Entity does not raise a minimum of $1 million in additional financing. The notes contained warrants to purchase shares valued at 20% of the face value of the note assuming a stock value of $0.25 per share and an exercise price of $0.001 per share. All outstanding warrants related to these obligations have been exercised.If the value of common stock at the time of conversion is less than $0.25, the payee shall receive additional warrants to bring the total value of warrants issued under this program to be equal to 20% of the face value of the Note. The Notes also included a beneficial conversion feature as the obligations can convert into equity for an exercise price less than the share price at the time of issuance at the option of the holder. Based on these features, the proceeds from debt were split between the value of the warrants and the debt. Further, the debt obligation must have value assigned to the beneficial conversion feature. These valuations cause the proceeds from these notes to be allocated to additional paid capital with $248,953 assigned to the value of the warrants and the remaining $351,047 assigned to the beneficial conversion feature. The face value of the debt will be accreted to interest expense over the 1-year term of the debt.As of June 30, 2010, the entire balance on these notes was accreted to interest expense. During the year ended June 30, 2010, the Entity and the holders of the Notes agreed to extend the terms of repayment for these notes.The notes were either extended through August 1, 2010, March 31, or June 30, 2011.Under the terms of the extensions, the holders were provided with additional consideration.Those Note holders that extended through August were provided with additional shares of Common Stock and those that extended through 2011 received an increase in the interest rate from 12% to 13%.Of the $590,000 outstanding as of June 30, 2010, $290,000, and $95,000 matured on August 1, 2010, and March 31, respectively with the remaining $205,000 maturing on June 30, 2011. Effective July 1, 2010, the Entity discontinued paying interest to the holders of its Convertible Secured Promissory Note and Promissory Note holders, due to a shortfall in liquidity. During quarter ended December 31, 2010, the Entity made partial payments on its interest obligation but has not made an interest payment since January 1, 2011. As stated, $385,000 of the Entity’s Convertible Secured Promissory Notes are overdue for repayment or convertible into common stock.These Notes have neither been repaid nor have they been converted into common stock.The Entity is currently working to refinance the obligation. 11 NOTE 7.PROMISSORY NOTES During the years ended June 30, 2010 and 2009 and,the Entity issued debt instruments in the form of promissory notes with a face value of $620,500 (the “ Promissory Notes”) and bear interest at 12%. These Promissory Notes were issued in two traunches. Traunch I has a face value of $231,500 and was due and payable one year from issuance.Traunch I was issued during the fourth quarter of the year ended June 30, 2009, and was originally due during the quarter ending June 30, 2010.Traunch II had an original face value of $638,000 and was originally due and payable on December 31, 2010.Interest is required to be paid monthly. During the year ended June 30, 2010, the Entity and certain of the Note holders agreed to extend the maturity dates on $531,500 of the Notes.In consideration for the extension of terms, the Entity agreed to increase the rate of interest on the Notes to 13%.Of the $859,500 still outstanding on the Notes, $328,000 and $312,000, and were due on December 31, 2010 and March 31, 2011 respectively and $519,500 is due on June 30, 2011.The entity is currently working to refinance these obligations. Effective July 1, 2010, the Entity discontinued paying interest to the holders of its Convertible Secured Promissory Note and Promissory Note holders, due to a shortfall in liquidity.During the quarter ended December 31, 2010, the Entity made partial payments on its interest obligation, but has not made a payment since January 1, 2011. NOTE 8.CAPITAL STOCK The Entity’s authorized capital stock consists of 100,000,000 shares of Class A common stock with a par value of $0.001.66,080,196 shares were outstanding as of March 31, 2011. The Entity has previously filed a registration statement with the SEC that went effective July 11, 2008 and is therefore a reporting public company.The Entity filed a form 15c2-11 with FINRA and requested permission to trade on the OTC Bulletin Board.The Entity’s stock began trading on October 3, 2008.The registration statement is no longer effective due to the passage of time. NOTE 9. STOCK BASED COMPENSATION In November, 2009, the Board of Directors of the Entity approved the Vidaroo Corporation 2009 Non-Qualified Stock Option Plan.The Plan permits the issuance of Stock Options to employees, officers and independent contractors of Vidaroo with flexibility provided to the vesting period and exercise period at the discretion of the board.Vesting periods range from fully vested at the time of the award to 3 year vesting periods.Exercise periods range from 5 years to infinite lives.In addition to options issued under the Plan, the Entity has issued stock options and warrants outside of the Plan to its Officers and certain professional service providers.Vesting and Exercise periods are similar for both types of Options and warrants issued. During the three and nine months ended March 31 2011, the Entity issuedoptions and warrants for20,000 and 7,206,672 shares, respectively of common stock, principally in connection with the recruitment and retention of directors, officers, and employees.Additionally, during the three and nine months ended March 31, 2010, the Entity issuedoptions and warrants for635,000 and 4,731,325 shares, respectively of common stock, principally in connection with the recruitment of directors and officers. Based on these activities compensation cost of $39,192 and $310,351 was recognized in the three and nine months ended March 31, 2011, respectively, and $249,889 and $739,905 was recognized in the three and nine months ended March 31, 2010, respectively.Additionally, Common Stock and warrants issued to nonemployees for services generated cost of $2,000 and $57,000 in the three and nine months ended March 31, 2011, respectively and $9,600 and $349,153 in the three and nine months ended March 31, 2010, respectively. Unrecognized compensation cost related to unvested stock options and warrants at March 31, 2011 was $314,484 and is expected to be recognized over a weighted average period of 30 months. 12 Number of Shares Outstanding Under Options and Warrants Weighted Average Exercise Price Balance, June30, 2009 Granted Exercised ) Forfeited or expired ) Balance, June 30, 2010 Granted Exercised - - Forfeited or expired Balance, March 31, 2011 $ Exercisable, March 31, 2011 $ A summary of the Entity’s non-vested stock options is as follows: Number of shares Weighted-Average Grant-Date Fair Value Non-vested balance, June 30, 2010 $ Granted Vested ) Forfeited/Expired ) Non-vested balance, March 31, 2011 $ The total intrinsic value of options exercised during the nine months ended March 31, 2011 and 2010 and was $0 and $315,020, respectively.The aggregate intrinsic value of the outstanding options at March 31, 2011 and 2010 was $0. NOTE 10.GOING CONCERN Through March 31, 2011, the Entity has accumulated losses of $8,943,948. The Entity expects to generate revenues from its SaaS platform and Production service offerings.The Entity will either receive a monthly fee for its software platform and engagement fees for its production services. The Entity faces all the risks common to companies in their early stages of operations including under capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth.In view of these conditions, the ability of the Entity to continue as a going concern is in substantial doubt and dependent upon achieving a profitable level of operations and on the ability of the Entity to obtain necessary financing to fund ongoing operations.The Entity’s financial statements do not reflect any adjustments that might result from the outcome of this uncertainty.The future of the Entity hereafter will depend in large part on the Entity’s ability to monetize its investment in its technology and services, and successfully raise capital from external sources to pay for planned expenditures. The Entity continues to seek other sources of financing in order to support existing operations and expand the range and scope of its business.However, there are no assurances that any such financing can be obtained on acceptable terms, if at all. 13 NOTE 11.INCOME TAXES Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes resulting from temporary differences. Such temporary differences result from differences in the carrying value of assets and liabilities for tax and financial reporting purposes. The deferred tax assets and liabilities represent the future tax consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The components of deferred tax assets are as follows: 3/31/11 6/30/10 Accumulated Net loss $ $ Valuation allowance ) ) Net deferred tax assets $ – $ - NOTE 12. CONTRACTUAL OBLIGATIONS Given the cash flow difficulties of the Entity, there are various contractual obligations under which the Entity has not met its economic requirements.The economic impact of these instances of noncompliance have been accounted for in the Entity’s Consolidated Financial Statements.Management does not believe that any of the individual instances of noncompliance other than those disclosed herein would have a material adverse effect on the Entity and therefore require further disclosure. 14 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Vidaroo is a video technology company.The Entity performs professional video production, licenses its Online Video Platform (OVP) and serves advertising across its network of websites. Production services are performed both as Vidaroo and under the trade name of our subsidiary, MEV.Our capabilities include creation and support of video imagery for top line names in the entertainment business (Black Eyed Peas, Keith Urban, John Mayer…), support of video production for traditional media and corporate presentations, and in-house production of content.Vidaroo supports its ability to deliver its production engagements through its professional production studio and its custom turnkey digital playback system. The Entity’s OVP is licensed under a Software-as-a-Service (“SaaS”) model.The SaaS model allows the Entity to generate monthly recurring revenue.The OVP’s design and implementation became production ready in the year ended June 30, 2010.Also in 2010, the Entity redesigned and launched its marketing interface (http://Vidaroo.com) and initiated an affiliate program for sales distribution.The Entity has most recently updated this marketing siteand addedan automated interface that will allow for new clients to sign up for its software without human contact.This anticipated growth pattern for this initiative is at the current time impossible to predict.While the Entity cannot presently predict its growth, the initiation of the automated interface is expected to produce a highly scalable product offering. The Entity previously had a network of websites using its OVP under licensing agreements that allow for the delivery of advertising.The Entity either shared the inventory or revenue from the advertising units with its channel partners.The Entity’s channel partners consist of content destination sites that were intended to generate revenue through the delivery of advertising.The Entitiy was not successful in generating adequate advertising from this network.The Entity is in the process of converting this network of websites and the clients with such contracts to a paid license SaaS model, or allowed the legacy contracts to lapse, and does not intend to pursue advertising as a future sales or growth strategy. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes included elsewhere in this report. References in this section to "Vidaroo Corporation," “Vidaroo,” the “Entity,” "Company," "we," "us," and "our" refer to Vidaroo Corporation and our direct and indirect subsidiaries on a consolidated basis unless the context indicates otherwise. This quarterly report contains forward looking statements relating to our Entity's future economic performance, plans and objectives of management for future operations, projections of revenue mix and other financial items that are based on the beliefs of, as well as assumptions made by and information currently known to, our management. The words "expects," "intends," "believes," "anticipates," "may," "could," "should" and similar expressions and variations thereof are intended to identify forward-looking statements. The cautionary statements set forth in this section are intended to emphasize that actual results may differ materially from those contained in any forward looking statement. The following discussion and analysis should be read in conjunction with the consolidated financial statements, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Overview You should read the following discussion and analysis of our financial condition and results of operations together with our financial statements and the related notes appearing in this Report. Some of the information contained in this discussion and analysis or set forth elsewhere in this Report, including information with respect to our plans and strategy for our business and related financing, includes forward-looking statements that involve risks and uncertainties. You should review the “Risk Factors” section of this Report for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. 15 RESULTS OF OPERATIONS THREE AND NINE MONTHS ENDED MARCH 31, 2, 2010.Our fiscal year runs from July 1 to June 30. Revenue Revenue decreased $133,590 to $279,682 and increased $147,688 to $1,191,724 in the three and nine months ended March 31, 2011 as compared to 2010.The year over year revenue decrease is due to lower production revenue in the current year.The decrease in production revenue of approximately $195,000 was offset by an increase in licensing revenue of approximately $80,000. While revenue for the quarter indicates a decrease, year to date continues to show growth.The year to date trend exists in both production and licensing revenue.While production revenue tends to be episodic and therefore more vulnerable to a lull in demand in any given quarter, the licensing model produces recurring revenue that has shown growth in each quarter since its launch last year. As of May 6, 2011, the Entity has $40,261 of monthly recurring revenue under contract. Cost of Sales During the quarter and nine months, the Entity incurred cost of sales in conjunction with the direct provision of services to our clients.These expenses consist of bandwidth to deliver licensing of the online video platform, serve advertising on the Vidaroo Network of websites, and professional support and production personnel as well as equipment to facilitate the provision of our production services.Cost of sales decreased by $63,878 to $73,363 and $30,124 to 291,364 in the three and nine months ended March 31 2011, respectively.The decrease in the quarter is largely tied to lower production costs directly tied to decreased revenue while the decrease in the year to date results is a function of lower costs in the current year production engagements in comparison to the prior year. Operating Margin The operating margin generated by the services and technologies provided decreased by $69,712 to $206,309 and increased $177,812 to $900,360 during the three and nine months ended March 31, 2011, respectively.The operating margin on the services and technologies produced an Operating Margin of 73.8% and 75.6% in the three and nine months ended March 31, 2011 as compared to 66.8% and 69.2 for the three and nine months ended March 31, 2010.The improvement is due to the higher cost structure of production engagements in the prior year due to greater need for hardware and additional personnel associated with those engagements. Selling General and Administrative Selling General and Administrative costs generally consist of salaries, professional fees, office expenses and other administrative costs.These costs increased by $22,932 to $399,061 and decreased $198,877 to $1,173,269 for the three and nine months ended March 31, 2011, respectively.The increase in the costs for the quarter are the combination of an accrual of $75,000 regarding the early termination of leased space offset by an overall decrease in costs of approximately $52,000.The overall decrease in costs is the result of organization wide focus on reducing infrastructure related expenses.These reductions include cloud computing infrastructure, certain marketing expenses related to the legacy network of websites and capital activities.While a majority of costs decreased, payroll went up by $30,000 primarily related to additional software developers.While the overall cost decreases still exists in the nine month comparative period nonemployee stock compensation decreased during that period by $292,000. Stock based Compensation Stock based compensation decreased by $10,455 to $53,734 and $382,764 to $357,143 in the three and nine months ended March 31, 2011, respectively.The expenses associated with stock based compensation in both the current and prior year periods was related to recruitment and retention of corporate officers.The current year periods are lower due predominantly to the lower share price in the current period resulting in a lower Black-Scholes valuation for the stock options awarded and vested. Interest expense Interest expense decreased by $27,927 to $79,653 and $361,175 to $192,259.The decrease is due to the noncash expense in the prior year relative to the Secured Convertible Promissory Notes which amounted to $30,014 and $332,479 during the three and nine months ended March 31, 2010. Net Loss The net loss increased by $23,806 to $341,393 and decreased $1,198,556 to $861,633 for the three and nine months ended March 31, 2011, respectively.The increase in the quarterly loss in comparison to the prior year is due to decreased production revenue while the decrease in the year to date loss is due to increased production revenue while decreasing operating and interest expenses. 16 Liquidity and Capital Resources The Entity had net working capital of $(2,279,169) at March 31, 2011, a degradation of $413,455 compared to June 30, 2010. The Entity has incurred losses since its inception.The Entity’s auditor has emphasized uncertainty regarding our ability to continue as a going concern in his audit report for the year ended June 30, 2010. As shown in the accompanying financial statements, the Entity realized net losses from operations of $861,633 for the nine months ended March 31, 2011 resulting in an accumulated deficit of $8,943,948 as of March 31, 2011. As of March 31, 2011, the Entity had $1,025,000 of Convertible Secured Promissory Notes and Promissory Notes due and payable that has not been repaid and is currently in default.The Entity is working to refinance these obligations or restructure the terms with its current creditors. Other components of the Entity’s working capital and changes therein are discussed as follows: Cash and Cash Equivalents. For the nine month period ended march 31, 2011, cash and cash equivalents increased to $30,119from $8,509 at June 30, 2010. Cash Flows from Operating Activities. Net cash provided by operating activities was $23,397 for the nine months ended March 31, 2011, an improvement of $624,934 over the first nine months of the prior year.The change in cash flows from operating activities is primarily attributable to the improvement in operating results as well as an emphasis on managing the working capital activities of the Entity. Cash Flows from Financing Activities. Net cash provided by financing activities was $3,500 for the nine months ended March 31, 2011.This cash was generated from the issuance of additional indebtedness in the form of notes payable, net of repayments. Noncash transactions.During the quarter, the Entity issued Common Stock and options valued at $414,143 in exchange for professional services and for executive and staff compensation. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. N/A. ITEM 4T. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”), as of June30, 2010. Disclosure controls and procedures are those controls and procedures designed to provide reasonable assurance that the information required to be disclosed in our Exchange Act filings is (1) recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission’s rules and forms, and (2) accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of March 31, 2011, our disclosure controls and procedures were ineffective due to the lack of segregation of duties and the lack of audit committee oversight. Upon the acquisition of adequate capital the Entity intends to remediate the deficiencies through the deployment of additional personnel and implementation of an audit committee. 17 Management’s Quarterly Report on Internal Control Over Financial Reporting Management, including our Chief Executive Officer and Chief Financial Officer, is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a – 15(f).Management conducted an assessment as of March 31, 2011 of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).Based on that evaluation, management concluded that our internal control over financial reporting was ineffective as of March 31, 2011. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements should they occur. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the control procedure may deteriorate. This Quarterly Report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Quarterly Report. As required by SEC Rule 13a-15(b), our company carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer, of the effectiveness of its disclosure controls and procedures as of the end of the period covered by this Quarterly Report. Based on this evaluation, management concluded that our disclosure controls and procedures were ineffective at the reasonable assurance level. Changes in Internal Control Over Financial Reporting None. 18 PART II OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS In August 2010, the Entity, along with its subsidiary, E360, LLC, was served with a complaint (the "Complaint") by plaintiff Sand Lake Imagining, LLP and Stephen M. Bravo. The Complaint alleges the non-exempt sale of certain securities of E360, and seeks therescission of the sale of such securities. The Entity has responded to the Complaint, and intends to vigorously defend the claim. ITEM 1A. RISK FACTORS None. ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3 - DEFAULTS UPON SENIOR SECURITIES As of March 31, 2011, the Entity has $590,000 of Convertible secured promissory notes and $859,500 of Promissory notes outstanding.$385,000 of the Convertible secured promissory notes and $640,000 of the Promissory Notes was due and unpaid as of March 31, 2011.Additionally during the nine months ended March31, 2011, the Entity did not pay interest at the stated face amount of the obligation which has resulted in unpaid accrued interest of $105,297. ITEM 4 - SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS None. ITEM 5 - OTHER INFORMATION None. There were no material changes to the procedures by which security holders may recommend nominees to the registrant’s board of directors. ITEM 6 - EXHIBITS Exhibit Number Description Certification by Chief Executive Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act. Certification by Chief Financial Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act. Certification by Chief Executive Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code. Certification by Chief Financial Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code. 19 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VIDAROO CORPORATION Date: May 16, 2011 By: /s/Mark Argenti Mark Argenti Chief Executive Officer (principal executive officer) By: /s/Thomas Moreland Thomas Moreland Chief Financial Officer and Treasurer (Principal financial and accounting officer) 20
